DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 02/28/2022 is acknowledged. The traversal is on the ground(s) that there is overlapping technical features between the two groups. This is not found persuasive, because there is no necessarily overlapping technical features that are shared. There is no requirement in any of the subject matter claimed in claims 17-19 comprise DNA or protein such that they could be identified as originating from the cured tobacco material of claim 16. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/28/2022.

Applicant's election with traverse of suppression via mutation in the reply filed on 02/28/2022 is acknowledged. The traversal is on the ground(s) that they easily could be examined together. This is found persuasive, because all suppression mean are obvious variants over one another.


Claim Status
Claims 1 and 3-19 are pending.
Claims 1, 3, 7, 9, 11-12, 14-16, and 18 are currently amended.
Claims 1 and 3-16 are examined on the merits.
Claims 17-19 are withdrawn from consideration. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 depends on claim 1 which already requires cured material so it unclear how the recitation in claim 12 regarding the material achieved by curing the plant material of the modified plant further limits claim 1 as this is already implicit in parent claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al (WO 2005047472 A2) and further in view of Dominguez et al (US 7825305 B2), Lewis et al 2010 (Phytochemistry 71: p. 1988-1998), and GenBank Accession # XM_016606049 (2015).

Joshi et al teach methods of increasing threonine in plants via reducing endogenous threonine aldolase activity. They contemplate that this can be achieved via gene silencing or mutation in plants species including tobacco (claims 1-16 and 33-50). 

Dominguez et al teach that it is desirable to make flue-cured N tabacum leaves with enhanced threonine as that leads to better flavor and aroma. They also teach a process of ems (a chemical) mutagenizing tobacco seeds, letting them self for a generation, and screening the M2 generation for lines with enhanced threonine content. 
Lewis et al teach a similar process of identifying candidate genes of interest via BLAST search (right column, p. 1992), screening a population of mutagenized tobacco seeds for plants having mutant alleles in the gene of interest via sequencing (section 2.6). The identified mutant line was used for breeding (Section 2.7). 
GenBank teaches a N tabacum gene annotated as a probable threonine aldolase that encodes the same protein as set forth in instant SEQ ID NO:4 (see alignment below). 
At the time of filing, it would have been prima facie obvious for a person of ordinary skill in the art to follow the teachings of Joshi et al regarding suppressing threonine aldolase expression or activity to increase threonine content of flue cured leaves as taught by Dominguez et al. A person or ordinary skill in art would have recognized that process taught by Lewis et al could used to identify tobacco lines having mutant alleles in endogenous threonine aldolase genes. Following the teaching of Lewis et al a person of ordinary skill in the art would have identified the sequence taught by GenBank as a candidate threonine aldolase of which to screen for mutant alleles. The end result of the process would be a tobacco line with enhanced threonine 

Match to SEQ ID NO:4

    PNG
    media_image1.png
    548
    827
    media_image1.png
    Greyscale

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R KEOGH whose telephone number is (571)272-2960.  The examiner can normally be reached on M-Th 7-4:30, half day on Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached on (571) 272-0724. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW R KEOGH/
Primary Examiner, Art Unit 1663